COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §
 DENNIS LEE ALLEN,                                            No. 08-13-00302-CR
                                               §
            Appellant,                                           Appeal from the
                                               §
 v.                                                             15th District Court
                                               §
 THE STATE OF TEXAS,                                        Of Grayson County, Texas
                                               §
            Appellee.                                             (TC# 058167)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF MAY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.